                 Case 19-50272-KBO              Doc 26       Filed 04/17/20        Page 1 of 2




                  IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE
____________________________________________
                                             :
In re:                                       :   Chapter 11
                                             :
LSC WIND DOWN, LLC, et al.,1                 :   Case No. 17-10124 (KBO)
                                             :
       Debtors.                              :   (Jointly Administered)
____________________________________________ :
                                             :
UMB BANK, N.A., as Plan Trustee of           :
The Limited Creditors’ Liquidating Trust,    :   Adversary Proceeding
                                             :   No. 19-50272 (KBO)
       Plaintiff,                            :
                                             :
v.                                           :
                                             :
SUN CAPITAL PARTNERS V, LP,                  :
SUN MOD FASHIONS IV, LLC,                    :
SUN MOD FASHIONS V, LLC, and                 :
H.I.G. SUN PARTNERS, LLC,                    :
                                             :
       Defendants.                           :
____________________________________________ :

                              NOTICE OF SERVICE OF DISCOVERY

        PLEASE TAKE NOTICE THAT on April 17, 2020, the Trustee served the Trustee’s Initial

Disclosures Under Federal Rule of Civil Procedure 26(a)(1) upon the parties listed below via

electronic mail and first-class U.S. mail:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: LSC Wind Down, LLC (f/k/a Limited Stores Company, LLC (6463); LS Wind Down, LLC (f/k/a
Limited Stores, LLC) (0165); and TLSGC Wind Down, LLC (f/k/a The Limited Stores GC, LLC) (6094).


DOCS_DE:228261.1 51411/003
                 Case 19-50272-KBO      Doc 26     Filed 04/17/20   Page 2 of 2




 Robert J. Dehney                                Michael A. Duffy
 John DiTomo                                     Michael C. McCutcheon
 Matthew O. Talmo                                BAKER MCKENZIE LLP
 MORRIS NICHOLS                                  300 East Randolph Street, Suite 5000
 ARSHT & TUNNELL LLP                             Chicago, IL 60601
 1201 North Market Street, Suite 1600            michael.duffy@bakermckenzie.com
 Wilmington, DE 19801                            micheal.mccutcheon@bakermckenzie.com
 rdehney@mnat.com
 jditimo@mnat.com
 mtalmo@mnat.com


Dated: April 17, 2020                      PACHULSKI STANG ZIEHL & JONES LLP


                                           /s/ James E. O’Neill
                                           Bradford J. Sandler (Bar No. 4142)
                                           James E. O’Neill (Bar No. 4042)
                                           919 North Market Street, 17th Floor
                                           P O Box 8705
                                           Wilmington, DE 19899 (Courier 19801)
                                            (302) 652-4100 (T)
                                            (302) 652-4400 (F)
                                           bsandler@pszjlaw.com
                                           joneill@pszjlaw.com

                                           -and-

                                           Eric D. Madden (admitted pro hac vice)
                                           Gregory S. Schwegmann (admitted pro hac vice)
                                           Michael J. Yoder (admitted pro hac vice)
                                           REID COLLINS & TSAI LLP
                                           1601 Elm Street, Suite 4200
                                           Dallas, TX 75201
                                           (214) 420-8900 (T)
                                           (214) 420-8909 (F)
                                           emadden@reidcollins.com
                                           gschwegmann@reidcollins.com
                                           myoder@reidcollins.com

                                           Counsel to UMB Bank, N.A., as Plan Trustee of
                                           The Limited Creditors’ Liquidating Trust




DOCS_DE:228261.1 51411/003                   2
